Exhibit 10.6

 

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

 

 

            11.  CONTRACT ID CODE

 

 

PAGE    OF    PAGES

  1        |            2

 

2. AMENDMENT/MODIFICATION NO.

 

0011

 

3. EFFECTIVE DATE

 

See Block 16C

 

4. REQUISITION//PURCHASE REQ. NO.

15. PROJECT NO. (If  applicable)

 

6. ISSUED BY

 

 

CODE  

 

ASPR-BARDA

 

7. ADMINISTERED BY (If other than Item 6)

 

CODE  

 

ASPR-BARDA02

ASPR-BARDA

200 Independence Ave., S.W.

Room 640-G

Washington DC 20201

 

ASPR-BARDA

330 Independence Ave, SW, Rm G640

Washington DC 20201

8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code)

 

$. 9A. AMENDMENT OF SOLICITATION NO.    

PFENEX, INC 1358378

FENEX BIOPHARMACEUTICALS, INC.

10790 ROSELLE ST

SAN DIEGO CA 921211718

9B. DATED (SEE ITEM 11)

 

 

x  

 

10A. MODIFICATION OF CONTRACT/ORDER NO.

HHS0100201000045C

 

10B. DATED (SEE ITEM 13) CODE     1358378     FACILITY CODE

 

07/30/2010

 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 

¨ The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers                                  ¨ is
extended.    ¨ is not extended. Offers must acknowledge receipt of this
amendment prior to the hour and date specified in the solicitation or as
amended, by one of the following methods: (a) By completing Items 8 and 15, and
returning                              copies of the amendment; (b) By
acknowledging receipt of this amendment on each copy of the offer submitted; or
(c) By separate letter or telegram which includes a reference to the
solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGEMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.

12. ACCOUNTING AND APPROPRIATION DATA (If required)

 

See Schedule

 

13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

CHECK ONE   A

THIS CHANGE ORDER IS ISSUED PURSUANT TO (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

x B.

THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).

 

  C.

THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

 

  D.

OTHER (Specify type of modification and authority)

 

 

E. IMPORTANT:        Contractor            X  is not,               is required
to sign this document and return                     0                     
copies to the issuing office.

 

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

Tax ID Number: 27-1356759

DUNS Number: 013603710

A. The purpose of this modification is to incorporate the following changes into
the contract:

1. Article G.4., Invoice Submission is hereby modified to add the following:

a. In addition to the Contracting Officer, the Contractor shall submit
electronic copies of the invoices to the Contracting Officer’s Representative
(COR) and to the Program Support Center (PSC) at PSC_Invoices@psc.hhs.gov.

Continued . . .

Except as provided herein, all terms and conditions of the document referenced
in Item SA or 1DA, as heretofore changed, remains unchanged and in full force
and effect.

15A. NAME AND TITLE OF SIGNER (Type or print)

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

 

   

THOMAS P. HASTINGS

 

   

15B. CONTRACTOR/OFFEROR

 

15C. DATE SIGNED 16B.   UNITED STATES OF AMERICA 16C. DATE SIGNED     /s/ Thomas
P Hastings                                -  –   1/5/ 15 (Signature of person
authorized to sign)               (Signature of Contracting
Officer)                                                          n  

NSN 7540-01-152-8070 STANDARD FORM 30 (REV. 10-83) Previous edition unusable
Prescribed by GSA FAR (48 CFR) 53.243



--------------------------------------------------------------------------------

 

 

REFERENCE NO. OF DOCUMENT BEING CONTINUED

 

      OF      

    CONTINUATION SHEET   HHS0100 2 0100 00 4 5C / 0011

 

          2        |             2

 

 NAME  OF  OFFEROR  OR   CONTRACTOR

 

  PF’ENEX, INC     1358378

       

 

ITEM NO.

 

SUPPLIES/SERVICES

 

  QUANTITY  

 

  UNIT  

 

UNIT PRICE

 

AMOUNT

 

(A)

 

(B)

 

(C)

 

(D)

 

(E)

 

(F’)

 

 

B. This is a unilateral, administrative no-cost modification. The total contract
amount and all other terms and conditions remain the same. Period of Performance
: 07/30/2010 to 05/08/2015

 

                       

 

 NSN 7540-01-152 8067

 

OPTIONAL FORM 336 (4-86)

Sponsored by GSA

FAR (48 CFR) 53.110